DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to medical extension tube assembly, classified in A61M25/0097.
II. Claim 21, drawn to a method of transferring a substance, classified in A61M25/0023.
The inventions are independent or distinct, each from the other because:
Inventions I. and II. are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product could be practiced with another device which comprises diameters outside of the range as claimed in claims 1 and 11. Furthermore, the product claims 1 and 11 do not require the inner tube of the cannula assembly as being a fused silica glass or a polyether ether ketone as required by the process claim. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Julie Richardson on 7/6/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s use of “extends” in claim 2 line 3 is unclear. Macmillan dictionary defines “extend” as to continue for a particular distance or in a particular direction. Use of “extends” would seem to imply that there is one continuous portion of filler material from the first connector to the second connector. However, instant Figs. 7-8 show different, non-continuous portions of filler material. This puts into question how the applicant is intending to use the word “extends”.
Claims 3-4 are rejected due to their dependency on claim 2. 
Claim 8 recites the limitation "the inner coupling tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the coupling tube”. 
Claim 8 recites the limitation “the support tube” in line 7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the outer support tube”. 
Claim 9 recites the limitation "the primary body" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “a primary body”. 
Claim 10 is rejected due to its dependency on claim 9.
Claim 19 recites the limitation "the inner coupling tube" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the coupling tube”. 
Claim 20 recites the limitation "the primary body" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “a primary body”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 ,11-12 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Flores et al. (US Patent Pub. 20170232229 hereinafter “Flores”).
Regarding Claim 1, Flores teaches (Fig 13) a medical extension tube assembly (300) for transferring fluid to or from a subject, comprising: 
an outer support tube (240) having an inner lumen and a length and opposing first and second end portions; 
an inner tube (30, 230; [0141]) longitudinally extending inside the inner lumen of the outer support tube and defining a longitudinally extending open fluid flow path; 
a first connector (240p) coupled to the first end portion of the outer support tube; and 
a second connector (160) coupled to the second end portion of the outer support tube, wherein the inner tube has an inner diameter in a range of about 100 µm and about 750 µm ([0029]), wherein the inner tube extends out of the first end portion of the outer support sleeve into the first connector, and wherein the inner tube extends out of the second end portion of the outer support sleeve into the second connector ([0142]).  
Regarding Claim 7, Flores teaches the medical extension tube assembly of Claim 1, wherein the inner tube is formed of fused silica glass [0141-0142].
Regarding Claim 11, Flores teaches a medical intrabody fluid transfer system (300), comprising: 
an extension tube assembly (240,230) comprising: 
an outer support tube (240) having an inner lumen and a length and opposing first and second end portions; 
an inner tube (230) longitudinally extending inside the inner lumen of the outer support tube and defining a longitudinally extending open fluid flow path; 
a first connector (where 240 p points to in Fig 13) coupled to the first end portion of the outer support tube; and 
a second connector (160) coupled to the second end portion of the outer support tube, 
wherein the inner tube has an inner diameter in a range of about 100 pm and about 750 pm [0029], wherein the inner tube extends out of the first end portion of the outer support sleeve into the first connector, and wherein the inner tube extends out of the second end portion of the outer support sleeve into the second connector ([0142]); and 
a cannula assembly (10) coupled to the extension tube assembly, the cannula assembly comprising:
 a tubular cannula (20) having opposing proximal and distal ends with an open axially extending lumen; 
an elongate inner tube (30) extending through the lumen of the tubular cannula with a distal end defining an exposed needle tip (30t); and 
flexible tubing coupled to the proximal end of the tubular cannula and comprising an inner tube aligned with and in fluid communication with the inner tube of the tubular cannula and the inner tube of the extension tube assembly (the portion of tubing between 60 and 40 in Fig 13 is interpreted to be the flexible tubing as described in [0010]; it is interpreted that this tubing would be in fluid communication with the cannula assembly (10) and the extension tube assembly 300).
Regarding Claim 12, Flores teaches the system of Claim 11, wherein the inner tube of the extension tube assembly, the flexible tubing and the tubular cannula are formed of either fused silica glass ([0010], [0086]).  
Regarding Claim 15, Flores teaches the system of Claim 11, wherein the inner tube of the tubular cannula is a first inner tube (30), wherein the cannula assembly further comprises a second inner tube (35) surrounding a sub-length of the first inner tube (30) and extending out of the tubular cannula (20), wherein the distal end of the tubular cannula, and the first and second inner tubes define a stepped configuration with a first segment having a first outer diameter that merges into a second end segment having a second smaller outer diameter having a length that extends to the exposed needle tip ([0010], [0104]; Fig 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (US Patent Pub. 20170232229) in view of Singh et al. (US Patent Pub. 20160213312 hereinafter “Singh”).
Regarding Claim 2, Flores teaches all elements of claim 1 as described above. Flores does not teach the medical extension tube assembly further comprising a solid filler material residing in the inner lumen of the outer support tube and surrounding the inner tube at the first and second end portions, wherein the filler material extends a distance into the first connector and a distance into the second connector.  
Singh teaches [0063] that filler may be disposed between an inner tube (12) and outer tube (14) in order to hold the tubes in a fixed state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical extension tube assembly of Flores such that it comprises comprising a solid filler material residing in the inner lumen of the outer support tube and surrounding the inner tube as taught by Singh. One of ordinary skill in the art would have been motivated to do so in order to hold the inner tube in a fixed longitudinal position relative to the outer tube (Singh [0063]). 
The combination of Flores and Singh does not specify that the solid filler material surrounds the inner tube at a first and second end portion, wherein the filler material extends a distance into the first connector and a distance into the second connector. However, Singh does teach [0063] that the filler is used to hold a conduit in a fixed longitudinal position and maintain the conduit in the center of the sheath.
One having ordinary skill in the art would have been motivated to make the filler material surround the inner tube at a first and second end portion, wherein the filler material extends a distance into the first connector and a distance into the second connector in order to securely hold the inner tube in a fixed longitudinal position and/or a centered position at a first and second end portion and in the first and second connector (Singh [0063]).
Regarding Claim 3, the combination of Flores and Singh teaches all elements of claim 2 as described above. The combination further teaches the medical extension tube assembly wherein the inner lumen of the outer support tube defines an open gap space surrounding the inner tube along a sub-length of the length of the outer support tube between the opposing first and second end portions (one of ordinary skill in the art would understand that an adhesive/filler could be used to provide attachment in certain areas). 
Regarding Claim 4, the combination of Flores and Singh teaches all elements of claim 2 as described above. The combination does not specify the filler material terminating a distance in a range of about 0.25 inches and about 1 inch from an end of the first end portion of the outer support tube, and wherein the filler material terminates a distance in a range of about 0.25 inches and about 1 inch from and an end of the second end portion of the outer support tube.
The instant disclosure describes the parameter of the filler material terminating a distance in a range of about 0.25 inches and about 1 inch from an end of the first end portion of the outer support tube, and wherein the filler material terminates a distance in a range of about 0.25 inches and about 1 inch from and an end of the second end portion of the outer support tube as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the filler material terminating a distance in a range of about 0.25 inches and about 1 inch from an end of the first end portion of the outer support tube, and wherein the filler material terminates a distance in a range of about 0.25 inches and about 1 inch from and an end of the second end portion of the outer support tube are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the filler material terminating a distance in a range of about 0.25 inches and about 1 inch from an end of the first end portion of the outer support tube, and wherein the filler material terminates a distance in a range of about 0.25 inches and about 1 inch from and an end of the second end portion of the outer support tube would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 18, Flores teaches all elements of claim 11 as described above. Flores does not teach the system wherein the inner lumen of the outer support tube defines an open gap space surrounding the inner tube along a sub-length of the length of the outer support tube between the opposing first and second end portions, wherein the extension tube assembly further comprises a solid filler material residing in the inner lumen of the outer support tube, surrounding the inner tube at the first and second end portions, 
Singh teaches [0063] that filler may be disposed in gap spaces between an inner tube (12) and outer tube (14) in order to hold the tubes in a fixed state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical extension tube assembly of Flores such that the inner lumen of the outer support tube defines an open gap space surrounding the inner tube along a sub-length of the length of the outer support tube between the opposing first and second end portions, wherein the extension tube assembly further comprises a solid filler material residing in the inner lumen of the outer support tube, surrounding the inner tube as taught by Singh. One of ordinary skill in the art would have been motivated to do so in order to hold the inner tube in a fixed longitudinal position relative to the outer tube (Singh [0063]). 
The combination of Flores and Singh does not specify that the solid filler material surrounds the inner tube at a first and second end portion, wherein the filler material extends a distance into the first connector and a distance into the second connector. However, Singh does teach [0063] that the filler is used to hold a conduit in a fixed longitudinal position and maintain the conduit in the center of the sheath.
One having ordinary skill in the art would have been motivated to make the filler material surround the inner tube at a first and second end portion, wherein the filler material extends a distance into the first connector and a distance into the second connector in order to securely hold the inner tube in a fixed longitudinal position and/or a centered position at a first and second end portion and in the first and second connector (Singh [0063]).
The combination of Flores and Singh does not specify the filler material terminating a distance in a range of about 0.25 inches and about 1 inch from an end of the first end portion of the outer support tube, and wherein the filler material terminates a distance in a range of about 0.25 inches and about 1 inch from and an end of the second end portion of the outer support tube.
The instant disclosure describes the parameter of the filler material terminating a distance in a range of about 0.25 inches and about 1 inch from an end of the first end portion of the outer support tube, and wherein the filler material terminates a distance in a range of about 0.25 inches and about 1 inch from and an end of the second end portion of the outer support tube as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the filler material terminating a distance in a range of about 0.25 inches and about 1 inch from an end of the first end portion of the outer support tube, and wherein the filler material terminates a distance in a range of about 0.25 inches and about 1 inch from and an end of the second end portion of the outer support tube are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the filler material terminating a distance in a range of about 0.25 inches and about 1 inch from an end of the first end portion of the outer support tube, and wherein the filler material terminates a distance in a range of about 0.25 inches and about 1 inch from and an end of the second end portion of the outer support tube would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claim(s) 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (US Patent Pub. 20170232229).
Regarding Claim 5, Flores teaches the medical extension tube assembly of Claim 1, wherein the second connector is a luer connector (see [0145] teaching 160 is a luer connector). 
Flores does not specify that a connector where 240p points to in Fig 13 is a luer connector. 
However, as Flores does teach that 160 is a luer connector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first connector of Flores to be a luer connector. One of ordinary skill in the art would recognize this as a well-known type of connector (Flores [0145]). 
Regarding Claim 6, Flores does not specify the medical extension tube assembly of Claim 5, wherein the first connector is a female luer connector and the second connector is a male luer connector. 
Flores does however, teach [0105] that generally the connectors may be male or female. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors of Flores such that the first connector is a female luer connector and the second connector is a male luer connector. One of ordinary skill in the art would recognize that this would be a simple substitution that could be done based on the type of connection that is required for the device (Flores [0105]). 
Regarding Claim 14, Flores teaches the system of Claim 11, wherein the first connector is configured to directly receive a dispensing end portion of a syringe [0154], and wherein the tubular cannula is rigid and comprises a ceramic material [0014].  Flores does not specify the system wherein the flexible tubing coupled to the proximal end of the tubular cannula has a length that is greater than a length of the outer support tube. However, Flores does teach [0142] that the length of outer support tube (240) may be varied. 
The instant disclosure describes the parameter of the flexible tubing coupled to the proximal end of the tubular cannula having a length that is greater than a length of the outer support tube as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the flexible tubing coupled to the proximal end of the tubular cannula having a length that is greater than a length of the outer support tube are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the flexible tubing coupled to the proximal end of the tubular cannula having a length that is greater than a length of the outer support tube would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (US Patent Pub. 20170232229) in view of Massengale (US Patent Pub. 20020052576).  
Regarding Claim 13, Flores teaches all elements of claim 11 as described above. Flores does not teach the system further comprising a filter in-line with and coupled to a distal end portion of the extension tube assembly and a proximal end portion of the flexible tubing.
Massengale teaches ([0077] and [0161]) that various filters may be used throughout the length of a catheter in order to remove unwanted air and particles prior to any drug being delivered. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extension tube assembly of Flores such that it comprises a filter in-line with and coupled to a distal end portion of the extension tube assembly and a proximal end portion of the flexible tubing as taught by Massengale. One of ordinary skill in the art would have been motivated to do so in order to separate the drug being delivered from any contaminates, unwanted particles or air (Massengale [0077]). 
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (US Patent Pub. 20170232229) in view of Torchia et al. (US Patent Pub. 20040249261 hereinafter “Torchia”).
Regarding Claim 16, Flores teaches the system of Claim 11, wherein an outer surface of the tubular cannula has a size and geometry adapted for use with a stereotactic frame ([0028]; [0146]) with a trajectory guide (250t) having a support column  (260) sized and configured to releasably hold the tubular cannula so that the housing resides above the support column [0156], and wherein the inner tube extending through the tubular cannula has an inner diameter of in a range of about 100 µm and about 750 µm (See [0029]).   
Flores does not specify that wherein the inner tube of the extension assembly, the inner tube of the flexible tubing and the inner tube extending through the tubular cannula all have an inner diameter of in a range of about 100 µm and about 750 µm. 
Torchia teaches [0133] a device comprising multiple tubular sections (39, 40) that are formed to be a common or constant diameter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner tube of the extension assembly, the inner tube of the flexible tubing of Flores such that they have an inner diameter of in a range of about 100 µm and about 750 µm. Based on the teachings of Torchia, one of ordinary skill in the art would have been motived to have all the inner diameters have a common or constant diameter in order to ensure that the different tubular components remain relatively coaxial with each other (Torchia [0133]).
Regarding Claim 17, Flores teaches all elements of claim 16 as described above. Flores does not teach the system wherein the inner tube of the extension assembly, the inner tube of the flexible tubing and the inner tube extending through the tubular cannula all have an inner diameter that is the same, on average, over a respective length. 
Torchia teaches [0133] a device comprising multiple tubular sections (39, 40) that are formed to be a common or constant diameter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extension assembly of Flores such that the inner tube of the extension assembly, the inner tube of the flexible tubing and the inner tube extending through the tubular cannula all have an inner diameter that is the same, on average, over a respective length as taught by Torchia. One of ordinary skill in the art would have been motivated to do so in order to ensure that the different tubular components remain relatively coaxial with each other (Torchia [0133]).
Allowable Subject Matter
Claims 8-10 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to Claims 8, none of the prior art teaches or makes obvious the limitations of claim 8 in combination with the claim(s) from which it depends.
As to Claim 9, none of the prior art teaches or makes obvious the limitations of claim 9 in combination with the claim(s) from which it depends.
Claim 10 is dependent on claim 9. 
As to Claim 19, none of the prior art teaches or makes obvious the limitations of claim 19 in combination with the claim(s) from which it depends.
As to Claim 20, none of the prior art teaches or makes obvious the limitations of claim 20 in combination with the claim(s) from which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783